Citation Nr: 9908946	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for 
glomerulonephritis, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from April 1954 
to February 1958.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for glomerulonephritis with 
early uremia.  

Pursuant to a rating action of November 1997, an increased 
evaluation of 60 percent disabling was granted for 
glomerulonephritis, effective January 12, 1996, the date on 
which the veteran's claim for an increased evaluation was 
received by the RO.  


FINDING OF FACT

Glomerulonephritis is currently manifested by creatine levels 
ranging from 4.1-6.7 mg/dl, and blood urea nitrogen levels 
(BUN) of 40-80 mg/dl.  The veteran's physician has indicated 
that his renal dysfunction is of a progressive nature.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 80 
percent disabling have been met for glomerulonephritis.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.115, Diagnostic Code 7502 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence and History

Service medical records show that the veteran was treated for 
a diagnosis of orthostatic albumin---urea, in December 1956.  

Pursuant to a rating action of October 1958, service 
connection was granted for albuminuria, cause undetermined.  

VA treatment records show that in 1961, the veteran was 
hospitalized with a diagnosis of chronic pyelonephritis, 
right kidney.  A September 1979 VA examination report shows a 
diagnosis of renal insufficiency.  

Pursuant to a rating action of February 1980, the RO 
determined that nephritis could not be disassociated from his 
service-connected albuminuria, and service connection was 
granted for chronic nephritis with history of albuminuria.  

Clinical laboratory reports, dated between July 1991 and 
March 1992, show blood urea nitrogen (BUN) levels ranging 
from 15-39 mg/dl and creatinine levels ranging from .9-1.2 
mg/dl.  

The report of an April 1992 VA examination shows that the 
veteran presented with 1+ pitting edema at the level of the 
ankles bilaterally.  It was noted that the BUN was 30, which 
was very slightly elevated, and the creatinine was normal at 
1.1.  The examiner provided diagnoses which included a 
history of chronic glomerulonephritis (in spite of the 
absence of casts) and mild ankle edema, albuminuria, LVH, 
which may all be secondary to diagnosis #1.  

The report of a March 1995 VA examination shows that the 
veteran had noted progressive fatigue as a major symptom.  
The March 1995 clinical laboratory report shows that urea 
nitrogen was 55mg/dl, and creatinine was 2.5 mg/dl.  
Diagnoses included glomerulonephritis, chronic with early 
uremia; diabetes mellitus, Type II; essential hypertension; 
hyperlipidemia; and history of gout.  

VA treatment records show that the veteran was followed for 
nephritis.  A clinical laboratory report summary shows that 
when tested periodically between July 1995 and January 1996, 
BUN levels ranged between 41-74 and creatinine levels ranged 
between 2.6 and 3.7.  

A June 1996 surgical biopsy report shows a diagnosis of 
kidney, needle biopsy, focal segmental glomerulosclerosis.  
It was noted that the veteran had significant vascular 
disease which was likely contributing to his impaired renal 
function.  There was no evidence of active glomerulonephritis 
at this time.  

In July 1996, James Duncan Baker, III, M.D., stated that the 
veteran was under his care for management of chronic renal 
failure, with a present serum creatinine of 3.5 mg%.  Dr. 
Baker noted that at the time of a January 1995 laboratory 
evaluation from the VA hospital, the serum creatinine was 
2.5.  Dr. Baker indicated that based on these findings, the 
veteran's renal function was significantly decreased from 
normal and this would be expected to progressively worsen 
over time.  

In January 1997, the veteran was afforded a VA nephritis 
examination.  The examination report shows that since his 
last VA evaluation in March 1995, his previously noted 
fatigue had improved, and he believed that his medication had 
helped him considerably.  He reported that he continued to 
have frequency and nocturia on urination.  It was noted that 
he had not lost any time from work in the past year because 
of his kidney problem.  

It was noted that clinical laboratory findings included 
creatinine of 4.1mg/dl, and BUN of 76 mg/dl.  Diagnoses 
included 1.  glomerulonephritis, chronic, with progressive 
uremia; 2.  diabetes mellitus, Type II; 3.  hypertension, 
essential; 4.  hyperlipidemia; and anemia, mild, secondary to 
diagnosis #1.  

In March 1997 statement, Dr. Baker indicated that he had 
recently seen the veteran for follow-up of his renal 
insufficiency, secondary to focal segmental 
glomerulosclerosis.  He noted that the serum creatinine level 
was presently 4.2 with a 24 hour urine for creatinine 
clearance of 24.8 ml/min, which represented a progressive 
decrease in renal function.  Dr. Baker anticipated that this 
would continue with the veteran eventually requiring 
transplantation or dialysis support when the creatinine 
clearance reached approximately 10 ml/min.  It was noted that 
he did not presently have uremic symptoms, and he would be 
started on Lasix to help control his hyperkalemia and volume 
retention.  

In a VA Form 9 (substantive appeal), dated July 1997, the 
veteran indicated that he had been prescribed a double 
prescription of water pills, to control edema, and without 
them, he was sure that edema would be present.  He also noted 
that the VAMC had prescribed one shot of Epogen a week to 
make his kidneys work artificially.  

VA outpatient treatment records, dated in 1997, show that the 
veteran was followed regularly in the renal clinic, and that 
he received regular injections as treatment.  A July 1997 
medical record shows that creatinine was 6.5 mg/dl and BUN 
was 79 mg/dl.  An August 1997 clinical laboratory report 
shows that creatinine was 5.7 mg/dl and BUN was 66 mg/dl.  

An October 1997 clinical laboratory report shows creatinine 
of 6.0 mg/dl and BUN of 78 mg/dl.


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The veteran's renal disorder is currently evaluated as 60 
percent disabling under Diagnostic Code 7502, which provides 
that chronic nephritis is to be rated as renal dysfunction.  
Under Diagnostic Code 7502, an 80 percent rating is warranted 
where there is objective evidence of persistent edema and 
albuminuria with BUN 40 to 80 mg%: or creatinine 4 to 8 mg%; 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
An evaluation of 100 percent disabling is warranted where the 
renal dysfunction requires regular dialysis, or precludes 
more than sedentary activity from one of the following:  
persistent edema and albuminuria; or BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  

Having reviewed the evidence, the Board has concluded that 
the objective evidence 
supports the assignment of an increased evaluation of 80 
percent disabling for the veteran's glomerulonephritis.  
Specifically, the recent clinical laboratory reports show 
creatinine levels ranging from 4.1 mg/dl (at the time of the 
January 1997 VA examination) to 6.0 mg/dl at the time of the 
most recent laboratory report (October 1997), with a high of 
6.5 mg/dl recorded in July 1997.  Thus, the record documents 
creatinine levels which consistently fall between the levels 
for which the diagnostic criteria contemplate an evaluation 
of 80 percent disabling.  

In addition, BUN levels have routinely been recorded as 
higher than normal, in the range of 40-80 mg%, as is required 
for an 80 percent evaluation under Diagnostic Code 7502.  
Edema has been shown in the past, and the veteran has 
indicated that he takes medications to control edema.  
Finally, the veteran's physician has indicated that the renal 
dysfunction is of a progressive nature and he anticipates 
that transplantation or dialysis support will eventually be 
required.  

The objective evidence does not indicate that the veteran 
requires regular dialysis or that more than sedentary 
activity is precluded.  In addition, there is no record of 
BUN levels at more than 80 mg% or creatinine more than 8 mg%, 
and the Board has determined that the objective evidence does 
not indicate that glomerulonephritis is so severe as to 
warrant a total, or 100 percent evaluation, under Diagnostic 
Code 7502.  

For the reasons stated above, the Board has concluded that 
the current pathology associated with the veteran's 
glomerulonephritis substantially meets the criteria for which 
an evaluation of 80 percent disabling is appropriate.  
Accordingly, an increased evaluation is granted.  


ORDER

An increased evaluation of 80 percent disabling is granted 
for glomerulonephritis.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


